Name: Council Regulation (EEC) No 3348/90 of 19 November 1990 opening and providing for the administration of a Community tariff quota for fresh or dried hazelnuts, shelled or not, originating in Turkey (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/8 Official Journal of the European Communities 23. 11 . 90 COUNCIL REGULATION (EEC) No 3348/90 of 19 November 1990 opening and providing (or the administration of a Community tariff quota for fresh or dried hazelnuts , shelled or not, originating in Turkey (1991) imports of the products in question into the Member States until the quota is exhausted ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportu ­ nity to draw from the quota volume the necessary quanti ­ ties corresponding to actual imports ; whereas this method of administration required close cooperation between the Member States and the Commission ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Annex to Council Regulation (EEC) No 3721 /84 of 18 December 1984 on imports into the Community of agricultural products originating in Turkey ('), provides that fresh or dried hazelnuts, shelled or not and originating in Turkey shall be admitted on importation into the Community at zero duty within the limits of a Community tariff quota of 25 000 tonnes ; whereas the Community tariff quota concerned should therefore be opened for 1991 ; Whereas, however, within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (2) ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1991 the customs duty applicable to imports into the Community of the following products originating in Turkey shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of quota (in tonnes) rate of quota duty (%) 09.0201 0802 21 00 Fresh or dried hazelnuts, shelled or not. 25 000 0 0802 22 00 \ Article 3Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 2573/87. 2. Imports of the products in question may not be charged against this tariff quota if they already qualify for the same customs duties under other preferential tariff arrangements. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. If an importer presents in a Member State a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communi ­ cated to the Commission without delay. (') OJ No L 343, 31 . 12. 1984, p. 6 . 0 OJ No L 250, 1 . 9 . 1987, p. 1 . 23 . 11 . 90 Official Journal of the European Communities No L 324/9 the quota for such time that the residual balance of the quota volume permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1990. For the Council The President G. CARLI